 
  EXHIBIT 10.1


 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
This Settlement Agreement and Mutual Release (the “Agreement”) is made effective
as of September 3, 2019 (“Effective Date”), by and between INTEGRITY MEDIA, INC
(“INTEGRITY”), on the one hand, and ROBERT ROSITANO JR. (“ROSITANO”), and
FRIENDABLE, INC. (“FRIENDABLE”) on the other hand. Each of these parties
sometimes are referred to herein collectively as the “Parties,” and individually
as a “Party.”
 
 
RECITALS
 
 
A. The Parties agree to waive the following underlined portion of Evidence Code
Section 622, which reads: “The facts recited in a written instrument are
conclusively presumed to be true as between the parties thereto, or their
successors in interest; but this rule does not apply to the recital of a
consideration.” The effect of such waiver shall be to make the recital of
consideration conclusive between the parties.
 
B. WHEREAS, a dispute has arisen and now exists among INTEGRITY, FRIENDABLE and
ROSITANO regarding claims relating to common stock / shares of FRIENDABLE owned
by INTEGRITY and as more specifically alleged in the civil action known as
Integrity Media, Inc. vs. Friendable, Inc. et al., Orange County Case No.
30-2016-00867956-CU-CO-CJC, hereafter referred to as the “Action.”
 
C. WHEREAS, the Parties are in a position to raise, and have raised, certain
statutory, common law, and equitable claims and defenses against one another
with respect to the Action;
 
D. WHEREAS Defendants FRIENDABLE and ROSITANO deny any liability to INTEGIRTY in
the Action. The parties continue to dispute the allegations and denials made by
the other, and enter into and execute this Agreement without admitting or
conceding the truth or legal sufficiency of any of the allegations and denials
made by the other, but rather in order to completely resolve their differences
and disputes with each other.
 
E. WHEREAS, the Parties and, each of them, desire to settle the Claims to avoid
the cost of further litigation, and have agreed to resolve and settle
definitively the Claims and all controversies and disputes between them, and any
of them, including the principals, officers and members of any organization, and
desire to commit their settlement to writing.
 
F. WHEREAS, the Parties wish to compromise, settle and release the Claims, and
all disputes and other matters between them, including those that are or could
have been alleged in the Action or any other proceeding, with the exception of
any matters expressly reserved herein, and they enter into this Agreement for
that purpose.
 
 
1

 
 

AGREEMENTS AND RELEASES
 
 
In consideration of the mutual promises of this Agreement, each promise of each
Party constituting consideration for all the promises of the other Party, the
sufficiency of which consideration is hereby acknowledged, the Parties agree:
 
1. Consideration. For settlement of any and all outstanding judgments, claims,
causes of action, liabilities, demands, obligations or damages whatsoever, from
the beginning of time to the Effective Date of this Agreement, that the Parties
have against one another including, but not limited to, their officers,
directors, attorneys, partners, employees, agents, representatives, successors,
assigns, and insurers, whether asserted or unasserted, the Parties agree as
follows:
 
a.
The Settlement Sum payable by FRIENDABLE to INTEGRITY is $750,000 plus $30,000
in costs.
 
b.
The Settlement Sum will be paid by FRIENDABLE to INTEGRITY as follows.
 
c.
FRIENDABLE entered into a Debt Restructuring Agreement (“Restructuring
Agreement”) with certain creditors of FRIENDABLE wherein said creditors agreed
to exchange their convertible notes to common stock in FRIENDABLE. In return,
FRIENDABLE agreed to file for a reverse split of its common stock and, subject
to FINRA process and approval, and to complete all actions necessary to deem the
reverse split effective. The reverse split ratio is 18,000 for 1 (for every
18,000 shares held the shareholder will have 1 share post-split). The reverse
stock split has been completed as of the effective date this Settlement.
 
d.
Within 10 days of full execution of this Settlement Agreement, FRIENDABLE will
issue 750,000 shares of FRIENDABLE common stock (the “Shares”) to Integrity
Media, for and in exchange of INTEGRITY’s 275 preferred shares of FRIENDABLE
that it presently holds.
 

e.
Until the Shares are issued, they shall be reserved with FRIENDABLE’s transfer
agent (Nevada Agency and Transfer Company) pursuant to a “Share Reservation
Letter” to be signed by the FRIENDABLE, INTEGRITY and the Transfer Agent. This
“Share Reservation Letter” will ensure Integrity has access to all 750,000
issuable shares in total, as they will have been “Reserved” for issuance. The
Transfer Agent Agreement or "Share Reservation Letter" will be in the same form
as all other note holders (per the Restructuring Agreement).
 
 
2

 
 

f.
Integrity’s opinion letter will be provided by Integrity and shall be acceptable
to Friendable’s counsel and its Transfer Agent.
 
g.
All shares of common stock issued to INTEGRITY will have a minimum price of
$1.00 per share.
 
h.
All shares of common stock issued to INTEGIRTY shall be issued without any
encumbrances or restriction except, as required by law, but shall be subject to
the terms of the Leak Out Agreement attached to and incorporated within the
Restructuring Agreement. Under said agreements, commencing on the date of the
issuance and ending on July 30, 2020, INTEGRITY agrees that in any given
calendar month as calculated on the last day of each preceding 30-day period,
INTEGRITY may only sell up to 20% of the Shares beneficially owned by INTEGRITY.
 
i.
As set forth in the Restructuring Agreement, the $750,000 settlement sum will be
used for calculation purposes and protection at the reset dates of 120 and 240
days as set forth in the Restructuring Agreement. The minimum price protection,
as stated in the Restructuring Agreement, has two timetables or “resets” that
the shares then held will be at a minimum of $1.34 per share at Days 120 and
240  and if not at that share price then additional shares will issue to
INTEGRITY under the same terms as set forth in the Restructure Agreement.
 
j.
FRIENDABLE and INTEGRITY will review INTEGRITY’s sale of Friendable’s common
stock, once it is completed. If INTEGIRTY’s sale of its 750,000 shares does not
gross $750,000 based on the share price when sold, or able to be sold under the
terms of the Leak Out Agreement, then FRIENDABLE will “true up” INTEGRITY’s
position by issuing a new block of common stock priced per share to balance out
the settlement sum of $750,000.
 
k.
On or before December 31, 2019, Friendable must raise a minimum of $400,000.00
in capital through a share offering, as set forth in the Restructure Agreement.
 
l.
FRIENDABLE shall pay $30,000 in costs to INTEGIRTY to recoup Integrity’s legal
costs in this action. Integrity agrees to a payment plan of a minimum of 5% of
each capital raise by FRIENDABLE until the $30,000 is paid in full. However, the
entire $30,000 must be paid in full at or before six months from the date of
execution of the settlement agreement. If the $30,000 is not paid in full within
six months from the date of the settlement agreement, then ROSITANO will be
personally liable for the balance.
 
 
3

 
 

2. It is further agreed by and between the parties and is also consideration for
this Settlement Agreement that:
 
a.
Friendable shall comply with all reporting obligations pursuant to Section 12(g)
of the Securities Exchange Act of 1934, including timely filing all of its
periodic reports, and it shall not be classified as a “shell” under Rule 144
under the Securities Act of 1933, as amended.
 
b.
ROSITANO shall maintain his role as CEO of FRIENDABLE and INTEGRITY shall not
vote its shares or otherwise interfere with ROSITANO’s role as CEO.
 
c.
INTEGRITY will not engage in or assist others in engaging in any market
manipulation of Friendable’s stock.
 
d.
ROSITANO personally guarantees FRIENDABLE’s performance of this Settlement
Agreement and will execute a personal guarantee in suitable form as provided by
INTEGRITY.
 
3. The consideration described herein shall separately and collectively, as the
context requires, be referred to as the “Settlement Sum.”
 
4. Reservation of Jurisdiction Over Settlement. Pursuant to California Code of
Civil Procedure section 664.6, the parties agree to file a stipulation with the
court, prior to dismissal of the Action, for the c ourt to retain jurisdiction
over the parties to enforce the settlement until performance in full of the
terms of the settlement.
 
5. Dismissal of Actions. Subject to the court’s retention of jurisdiction
pursuant to paragraph 4 of this Agreement, INTEGRITY will dismiss the Action
with prejudice, subject to the terms of this Agreement, upon receipt of the
Shares from the Transfer Agent.
 
6. Mutual General Release of All Parties. Effective upon and only upon full
performance of the Settlement Sum, and excepting the rights and obligations
conferred by this Agreement, the Parties on behalf of herself, himself, or
itself and on behalf of his, her or its companies, successors, heirs, assigns
and agents irrevocably and unconditionally releases, acquits and forever
discharges one another and their past, present and future affiliates,
predecessors, employees, partners, joint ventures, successors, assigns,
attorneys, insurers, sureties, agents, shareholders, officers, directors, and
all persons acting by, through, under, or in concert with any of them,
individually and jointly, from all charges, complaints, promises, agreements,
controversies, suits, rights, demands, costs, losses, debts, actions, causes of
action, claims, judgments, obligations, damages, liabilities and expenses,
including any claims for attorney fees and costs, of whatsoever kind and
character, known and unknown, suspected and unsuspected, anticipated and
unanticipated, which any Party now has, owns or holds, or claims to have, own or
hold against another Party from the beginning of time through the date of final
execution of this Agreement (together, “Claims”), including without limitation
all Claims that were or could have been asserted in any Action or Arbitration or
in any special action or proceeding of any kind.
 
 
4

 
 

7. Release of Unknown or Mistaken Facts and Claims. Each of the Parties to this
Agreement acknowledges that (a) he, she or it may hereafter discover facts in
addition to or different from those which he, she or it now knows or believes to
be true with respect to the Claims as defined herein, and (b) he, she or it may
have sustained or may yet sustain damages, costs or expenses that are presently
unknown and that relate to the Claims as defined herein. Each of the Parties
acknowledge, however, that he, she or it has negotiated, agreed upon and entered
into this Agreement in light of this situation. Accordingly, the Parties waive
any and all rights that they may have under any state or federal statute or
common law principle that would otherwise limit the effect of this Agreement to
Claims known or suspected at the date on which the parties hereto execute this
Agreement.
 
8. It is further understood and agreed that, as part of the consideration and as
inducement for the execution of this Agreement, the Parties, with full knowledge
and with the specific intent to release all Claims, DO HEREBY SPECIFICALLY WAIVE
THE PROVISIONS OF SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH STATES
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
 
9. Although the present litigation is being settled, INTEGRITY shall expressly
maintain status as a creditor for purposes of Civil Code § 3439, et seq. until
full performance of this Settlement Agreement. Therefore, any transfer made or
obligation incurred by ROSITANO including but not limited to transfers of title
in any assets owned by ROSITANO during the term of the Settlement may be
voidable under Civil Code § 3439.05.
 
NON-DISCLOSURE AND NON-DISPARAGEMENT
 
10. Agreement Confidential. The Parties, and their attorneys, agree to keep the
terms, amount, and facts of this Agreement completely confidential and will not
hereafter disclose any information concerning this Agreement or settlement in
general to anyone except their attorneys, accountants, certified tax person, and
insurance brokers and carriers, and immediate families (meaning spouses and
siblings). This Agreement may also be disclosed as part of any public filings or
related disclosures by FRIENDABLE. The Parties agree they will not otherwise
disclose the terms or conditions of this Agreement or settlement and will not
repeat or reassert directly or indirectly any of the allegations advanced in
connection with the Claims nor assist or cause any third party to assert or
repeat or reassert directly or indirectly any of the allegations they have so
advanced, except as expressly provided for in this Agreement. If either party
receives such a subpoena or order, that party shall, within five (5) calendar
days after receipt thereof, send, by mail and by facsimile a copy thereof to the
other party to this Agreement.
 
 
5

 
 

11. Non-Disparagement. The Parties each agree that they will not in any way, or
by the encouragement of others, disparage the professional, business, commercial
or financial reputation of one another or any of her, his, its, or their
employees, officers, directors, products or services. The Parties and their
attorneys agree not to disclose any of the documents, or any portion thereof, or
any information contained therein, obtained in connection with the Claims,
except as may otherwise be provided for within this Agreement, including any
public filings or disclosures that FRIENDABLE may make. INTEGRITY agrees that it
will not counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges or
complaints by any third party against any Releasee, including without limitation
any class action.
 
GENERAL TERMS
 
12. No Admission Of Liability. This Agreement is entered into for the purpose of
settling disputed claims and avoiding the expense, inconvenience, and
uncertainty of litigation. Nothing in this Agreement, nor any consideration
given pursuant to it, shall constitute an admission of any act, omission,
liability or damages of any party. The Parties and, each of them, expressly deny
any liability to one another and agree that nothing about this Agreement, or its
contents, constitutes any admission or concession of any kind by the Parties
with respect to any fact, liability, or fault.
 
13. No Assignment Or Transfer. The Parties, and each of them, warrant that they
have not heretofore assigned or transferred, or purported to assign or transfer,
to any person or entity, in whole or in part, any rights, any claims or any
other matters released herein. The Parties, and each of them, shall indemnify
and defend and hold each of the other Parties harmless from and against any
Claims based upon or arising in connection with such prior assignment or
transfer, or any purported assignment or transfer, of any claims or other
matters released herein, including claims for attorneys’ fees and all actual
costs of suit.
 
14. No Pending Lawsuits, Proceedings Or Actions. The Parties, and each of them,
each represent and warrant that, other than the Action, they do not have any
other lawsuits, Claims, actions or proceedings pending against one another. The
Parties, and each of them, further represent and warrant that they have not
initiated or caused to be initiated any lawsuits, Claims, actions or proceedings
in their own name against any other Party.
 
 
6

 
 

15. Authority. The Parties represent and warrant that: (a) he, she or it is
authorized to sign this Agreement on behalf of each individual or entity for
which he, she or it signs this Agreement; (b) the signatures of the individuals
on behalf of each entity constitute all the signatures necessary to bind that
entity; (c) he, she or it is the sole owner of the Claims being released in this
Agreement and has not subrogated, assigned or transferred any right to or
interest in any of those Claims
 

16. Indemnity. The Parties shall indemnify, defend and hold one another harmless
from any liability related to the breach or falsity of any representation or
warranty in this Agreement, or any claims of preferential transfer, including
any attorney’s fees and costs incurred in connection therewith.
 
17. Binding Agreement. This Agreement shall be binding upon and shall inure to
the benefit of the Parties hereto and their respective successors, heirs,
assigns, agents, and all persons acting by, through, under, or in concert with
any of them, individually and jointly. This Agreement may be pled as a full and
complete defense to any action or other proceeding, which may be instituted,
prosecuted or maintained in breach of this Agreement.
 
18. Final Agreement. This Agreement is the complete and final expression of the
agreement of the Parties. It supersedes and replaces any prior or
contemporaneous statements, promises, understandings and agreements between the
Parties, none of which is binding or enforceable.
 
19. Amendments and Modifications. This Agreement may be amended only by a
writing signed by the Party and his or her attorney charged with the terms of
the amendment. The Parties each agree that they will make no claim at any time
that this Agreement has been orally amended or modified. No oral waiver of any
term shall be effective for any purpose regardless of the evidence or
circumstances.
 
20. Representation by Counsel. Each of the Parties was represented by counsel in
the negotiation and execution of this Agreement, or had the opportunity to
consult and be represented by counsel. The Parties acknowledge and agree that
the advice of legal counsel has been obtained by each of them before signing
this Agreement and the releases herein, or have voluntarily chosen to forego the
advice of any particular legal counsel, and each Party executes this Agreement
containing a general release voluntarily, and with the intent of extinguishing
of any and all Claims between one another.
 
14.    Further Actions/Cooperation. Each of the Parties shall execute and
deliver such further documents and take such further actions as may reasonably
be required to effectuate the terms of this Agreement.
 
15.    Choice of Law. This Agreement shall be interpreted, governed and enforced
in accordance with the laws of the State of California. Because the Action was
pending in Orange County at the time this Agreement was entered into, it shall
be the place of enforcement of this Agreement regardless of any change in any
Party’s county of residence or principal place of business.
 
 
7

 
 

16.     Waiver. No failure to enforce or election not to enforce any provision
of this Agreement shall constitute a waiver of such provision or of the right to
enforce compliance with such provision on any other occasion.
 

17.     Severability. If any provision of this Agreement is found to be void,
voidable, illegal, invalid, or unenforceable, that provision shall be severed
from the Agreement and the remaining provisions shall remain in full force and
effect and may be enforced to the fullest extent permitted by law.
 
18.     Attorney’s Fees and Costs. For any dispute arising out of this
Agreement, the prevailing party shall be entitled to recover his attorney’s fees
and costs, to be fixed by the Court.
 
19.     Agreement Voluntary and Clearly Understood / Counterparts. In affixing
their signatures to this Agreement, each of the parties is acknowledging that he
or she has read the Agreement and discussed it with his or her or its attorneys,
that each understands all of its terms, and agrees to be bound by its
provisions. The parties have not entered into the terms of this settlement under
duress or coercion, but upon due reflection. This Agreement may be signed in
counterpart or duplicate copies, and any signed counterpart or duplicate copy
shall be equivalent to a signed original for all purposes. Signatures delivered
by electronic or facsimile copy are acceptable and shall be deemed the same as
an original signature
 

SIGNATURES
 

I acknowledge that I have carefully read the foregoing Agreement; I understand
completely its contents; I understand the significance and consequence of
signing this Agreement; and I intend to be legally bound by its terms.
 

Dated: September 25, 2019   
/s/ Kurt Divich
 
 
Integrity Media, Inc.
 
 
By: Kurt Divich
 
 
Its President
 

                                                     


Approved as to form by counsel:
 
 

Dated: September 26, 2019   
/s/ Tyler San Juan
 
       
Tyler San Juan, Esq.
 

 
 

 
 
 
 
8

 
 
 


I acknowledge that I have carefully read the foregoing Agreement; I understand
completely its contents; I understand the significance and consequence of
signing this Agreement; and I intend to be legally bound by its terms.
 
Dated: September 16, 2019   
/s/ Robert Rositano
 
 
Friendable, Inc.
 
 
By Robert Rositano Jr.
 
 
Its CEO
 

 
 
Dated: September 16, 2019   
/s/ Robert Rositano
 
 
Robert Rositano Jr.
 
 
Individually
 

 
 
Approved as to form by counsel:
 
 

Dated: September 18, 2019   
/s/ Carlos Martinez
 
       
Carlos Martinez
 

 
 

 
 

 
 
 
 
 
9
